NEWSFROM Petroleum Development Corporation FOR IMMEDIATE RELEASE:August 6, 2008 CONTACT:Celesta Miracle - (304) 842-3597http://www.petd.com Petroleum Development Corporation Announces Updated Reserve Estimates Company’s Proved Reserves Estimated at 797 BCFE 3P Reserves Estimated At 1.17 TCFE Bridgeport, West Virginia:Petroleum Development Corporation (NASDAQ/GSM: PETD) today reported that its internal estimate of proved reserves as of July 1, 2008 was 797 billion cubic feet equivalent (Bcfe, where 1 barrel of oil is equal to 6 thousand cubic feet equivalent), including 431 Bcfe of proved developed reserves and 366 Bcfe of proved undeveloped reserves.This compares to 686 Bcfe of total proved reserves reported at the end of 2007 (368 Bcfe proved developed and 318 Bcfe proved undeveloped). “This strong improvement in PDC’s estimated proved reserves are a result of our ongoing drilling programs, successful 3D seismic work in our Northeast Colorado assets and additional opportunities identified in our Appalachian assets,” said Rick McCullough, CEO and President.“PDC’s significant undeveloped reserves should continue to provide opportunity for production growth over the next several years.”Proved reserve estimates provided by the Company are in accordance with SEC definitions. In addition to proved reserves, the Company estimates that it has an additional 376 Bcfe of “probable” and “possible” reserves. In combination with the proved reserves, this brings the Company’s total 3P reserves (proved, probable and possible) to 1.17 trillion cubic feet equivalent.The Company’s probable and possible reserves consist primarily of undeveloped drilling locations and behind pipe reserves in active development areas in Wattenberg field, Grand Valley field, and the Northeast Colorado area. The SEC permits reporting of only proved reserves in filings. Probable and possible reserves are, by nature, more uncertain than estimates of proved reserves and as a result are subject to substantially greater risk of not actually being realized.
